1    HEATHER E. WILLIAMS, CA BAR #122664
     Federal Defender
2    MEGAN T. HOPKINS, CA BAR #294141
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
4    Telephone: 559.487.5561/Fax: 559.487.5950

5    Attorneys for Defendant
     CARMEN GARCIA
6
7
8                                     IN THE UNITED STATES DISTRICT COURT

9                                  FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11       UNITED STATES OF AMERICA,                               Case No. 1:16-cr-000168-DAD-BAM

12                           Plaintiff,
                                                                 JOINT STATUS REPORT RE: TEEN
13       vs.                                                     CHALLENGE PROGRAM; EXHIBIT A;
                                                                 REQUEST TO CONTINUE STATUS
14       CARMEN GARCIA,                                          CONFERENCE OR WAIVE APPEARANCE;
                                                                 ORDER
15                         Defendant.

16
17               Defendant Carmen Garcia, by and through her attorney of record, Assistant Federal

18   Defender Megan T. Hopkins, and counsel for the Government, Assistant United States Attorney

19   Laurel Montoya, hereby submit the following status report regarding Ms. Garcia’s progress at

20   the Teen Challenge program in Bakersfield, CA.

21               Ms. Garcia entered the Teen Challenge program on November 1, 2018. It is a 13-month

22   program, with optional extension as determined necessary by program staff. It is anticipated that

23   Ms. Garcia will remain at the program’s facility until completion in December 2019. Amanda

24   Lejeck, the induction and outreach coordinator for the Teen Challenge program, provided this

25   counsel with a letter confirming Ms. Garcia’s current residence and full participation in the Teen

26   Challenge program on February 20, 2019.1

27
28

     1
         A copy of the letter is attached to this status report as Exhibit A.
                                                                     1
1           In the letter, Ms. Lejeck writes that Ms. Garcia has shown “tremendous growth” at the

2    program, and is one of their “best students.” Ms. Garcia has completed the group study

3    coursework and is transitioning to the next phase of the program. In light of Ms. Garcia’s

4    progress in the program and ongoing participation, the parties request that the status conference

5    in this matter be continued to August 5, 2019 at 10:00 a.m. for a further status report regarding

6    Ms. Garcia’s progress in the program. Alternatively, should the Court prefer to hold the hearing

7    as currently scheduled, the parties agree that Ms. Garcia’s personal appearance at the status

8    conference currently set for Monday, March 4, 2019 at 10:00 a.m. should be waived, so that she

9    need not absent herself from the program in order to attend the hearing.

10
11                                                        HEATHER E. WILLIAMS
                                                          Federal Defender
12
13   DATED: March 1, 2019                                 /s/ Megan T. Hopkins
                                                          MEGAN T. HOPKINS
14                                                        Assistant Federal Defender
                                                          Attorney for Defendant
15                                                        CARMEN GARCIA

16
17                                                        McGREGOR W, SCOTT
                                                          United States Attorney
18
19   DATED: March 1, 2019                                 /s/ Laurel Montoya
                                                          LAUREL MONTOYA
20                                                        Assistant United States Attorney
                                                          Attorney for the United States
21
22
23
24
25
26
27
28



                                                      2
1                                                 ORDER

2           IT IS SO ORDERED. The status conference currently scheduled for March 4, 2019 at

3    10:00 a.m. is hereby continued to August 5, 2019 at 10:00 a.m. Defendant need not appear at

4    that hearing if she is still residing at the program and participating as directed.

5
6    IT IS SO ORDERED.

7       Dated:     March 1, 2019
8                                                        UNITED STATES DISTRICT JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                        3
